The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Daniel Thomas Westerman committed professional misconduct warranting public discipline-namely, abandoning four client matters, including neglecting and *253failing to expedite three matters, failing to keep those three clients informed about the status of the matter, failing to comply with discovery obligations in those three matters, failing to comply with the court's orders in those same three matters, discontinuing all four representations without taking reasonable steps to protect the respective clients' interests, entering into a settlement agreement without client authorization, failing to cooperate with the Director's investigation, and failing to comply with the duties of a suspended lawyer, in violation of Minn. R. Prof. Conduct 1.2, 1.3, 1.4(a)(3), 1.16(d), 3.2, 3.4(c), 3.4(d), 8.1(b), and 8.4(d), and Rules 25 and 26, Rules on Lawyers Professional Responsibility (RLPR).
By order dated December 17, 2018, the court deemed the allegations in the petition admitted because respondent failed to file an answer to the petition, see Rule 13(b), RLPR, and directed the parties to file memoranda regarding the appropriate discipline to impose in this case. Only the Director filed a memorandum. The Director recommends that the court indefinitely suspend respondent with no right to petition for reinstatement for 6 months.
The court has independently reviewed the file and approves the Director's recommended discipline.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Daniel Thomas Westerman is indefinitely suspended from the practice of law, effective from the date of filing of this order, with no right to petition for reinstatement for 6 months.
2. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR. Reinstatement is conditioned on successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility and on satisfaction of continuing legal education requirements pursuant to Rule 18(e), RLPR.
3. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals) and shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ David L. Lillehaug
David L. Lillehaug
Associate Justice